STRINGER, Judge.
Francis Inguaggiato appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, he stated the trial court awarded him 149 days of credit in lower court case numbers 99-21891 and 99-22600. He alleged his sentences should be corrected because he was incarcerated for 216 days prior to sentencing in both cases.
The trial court denied Inguaggiato’s claim and attached a portion of the record which indicates Inguaggiato was incarcer*1098ated for 150 days prior to sentencing in case number 99-21891 and 208 days in case number 99-22600. Because the judgment and sentences in each case indicate the trial court only credited him with 149 days and 207 days respectively, we reverse the trial court’s order and remand with the direction that his sentence be corrected to award him one additional day of credit in each case.
In addition, if Inguaggiato believes the records provided by the trial court are incorrect, he may assert his right to any remedy available to him under rule 3.850. See Hamilton v. State, 752 So.2d 133 (Fla. 2d DCA 2000).
Reversed and remanded.
BLUE, C.J., and DAVIS, J., Concur.